            UNITED STATES DISTRICT COURT
            EASTERN DISTRICT OF MICHIGAN
                 SOUTHERN DIVISION

DARNELL BRIDGES,

                 Plaintiff,
            v.                            Case No. 18-10520
                                          Hon. Terrence G. Berg
COMMISSIONER OF
SOCIAL SECURITY,

                 Defendant.

 ORDER ADOPTING REPORT AND RECOMMENDATION

  This matter is before the Court on Magistrate Judge Elizabeth

A. Stafford’s February 1, 2019 Report and Recommendation (ECF

No. 24). Magistrate Judge Stafford recommends that Plaintiff’s mo-

tion for summary judgment be denied, that Defendant’s motion for

summary judgment be granted, and that the findings and conclu-

sions of the Commissioner be affirmed.

  The Court has reviewed Magistrate Judge Stafford’s report and

recommendation, and Plaintiff’s objections thereto. Defendant filed

its Reply seven days late, on March 7, 2019, along with its Motion

for Extension of Time. For the reasons set forth below, Plaintiff’s

objection is OVERRULED, and the report and recommendation is

ACCEPTED and ADOPTED as the Court’s findings of fact and

conclusions of law. Consequently, the decision of the Commissioner
denying Plaintiff’s claims for disability insurance benefits and sup-

plemental social security income benefits is AFFIRMED. Defend-

ant’s Motion for Extension of Time to File Reply to Objection is

GRANTED.
  Plaintiff filed a timely objection to Magistrate Judge Stafford’s

February 1, 2019 Report and Recommendation. ECF No. 25. This

Court reviews de novo parts of a report and recommendation to
which a party objects. Bass v. McMahon, 499 F.3d 509 (6th Cir.

2007). In conducting that de novo review, “[a] judge of the court may

accept, reject, or modify, in whole or in part, the findings or recom-

mendations made by the magistrate judge. The judge may also re-

ceive further evidence or recommit the matter to the magistrate

judge with instructions.” Id. After careful analysis of the record, in-
cluding Plaintiff’s objection, the Court concludes Plaintiff’s objec-

tion does not warrant reaching a conclusion contrary to the Admin-

istrative Law Judge (ALJ) or the Magistrate Judge’s Report and

Recommendation.

  a. Legal Standard

  The Social Security Act (the Act) “entitles benefits to certain

claimants who, by virtue of a medically determinable physical or

mental impairment of at least a year’s expected duration, cannot

engage in ‘substantial gainful activity.’” Combs v. Comm’r of Soc.

Sec., 459 F.3d 640, 642 (6th Cir. 2006) (en banc) (quoting 42 U.S.C.
                                  2
§ 423(d)(1)(A)). A claimant qualifies as disabled “if she cannot, in

light of her age, education, and work experience, ‘engage in any

other kind of substantial gainful work which exists in the national

economy.’” Id.
  An ALJ is tasked with assessing whether an individual is disa-

bled under the Act. The ALJ makes that assessment in accordance

with a five-step sequential evaluation process established by the
Social   Security     Administration      (SSA).     See    20    C.F.R.

§ 404.1520(a)(4). The five steps are as follows:
       In step one, the SSA identifies claimants who “are doing
  substantial gainful activity” and concludes that these claim-
  ants are not disabled. [20 C.F.R.] § 404.1520(a)(4)(i).
         […A]t step two [the SSA] considers the “medical sever-
  ity” of claimants’ impairments, particularly whether such im-
  pairments have lasted or will last for at least twelve months.
  Id. § 404.1520(a)(4)(ii). Claimants with impairments of insuf-
  ficient duration are not disabled. See id. Those with impair-
  ments that have lasted or will last at least twelve months pro-
  ceed to step three.
        At step three, the SSA examines the severity of claim-
  ants’ impairments but with a view not solely to their duration
  but also to the degree of affliction imposed. Id.
  § 404.1520(a)(4)(iii). Claimants are conclusively presumed to
  be disabled if they suffer from an infirmity that appears on
  the SSA’s special list of impairments, or that is at least equal
  in severity to those listed. Id. § 404.1520(a)(4)(iii), (d). The list
  identifies and defines impairments that are of sufficient se-
  verity as to prevent any gainful activity. See Sullivan v.
  Zebley, 493 U.S. 521, 532 (1990). A person with such an im-
  pairment or an equivalent, consequently, necessarily satisfies
  the statutory definition of disability. For such claimants, the
                                    3
  process ends at step three. Claimants with lesser impair-
  ments proceed to step four.
        In the fourth step, the SSA evaluates claimant’s “resid-
  ual functional capacity,” defined as “the most [the claimant]
  can still do despite [her] limitations.” 20 C.F.R. §
  404.1545(a)(1). Claimants whose residual functional capacity
  permits them to perform their “past relevant work” are not
  disabled. Id. § 404.1520(a)(4)(iv), (f). “Past relevant work” is
  defined as work claimants have done within the past fifteen
  years that is “substantial gainful activity” and that lasted
  long enough for the claimant to learn to do it. Id. §
  404.1560(b)(1). Claimants who can still do their past relevant
  work are not disabled.
        [ ]Those who cannot do their past relevant work proceed
  to the fifth step, in which the SSA determines whether claim-
  ants, in light of their residual functional capacity, age, educa-
  tion, and work experience, can perform “substantial gainful
  activity” other than their past relevant work. See id. §
  404.1520(a)(4)(v), (g)(1). Claimants who can perform such
  work are not disabled. See id.; § 404.1560(c)(1).
Combs, 459 F.3d at 642–43.

  “Through step four, the claimant bears the burden of proving the

existence and severity of limitations caused by her impairments

and the fact that she is precluded from performing her past relevant

work.” Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 474 (6th Cir.

2003). If the analysis reaches the fifth step, the burden transfers to
the Commissioner. See Combs, 459 F.3d at 643. At that point, the

Commissioner is required to show that “other jobs in significant

numbers exist in the national economy that [claimant] could per-

form given her RFC and considering relevant vocational factors.”

                                  4
Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007); 20

C.F.R. §§ 416.920(a)(4)(v) and (g). If the ALJ determines that the

claimant could in fact perform work appropriate for her RFC and

vocational factors, the Commissioner will conclude that the claim-
ant is not disabled. If, however, the ALJ finds there are no jobs that

meet the claimant’s needs, the Commissioner will consider her dis-

abled.
  In cases where the SSA’s Appeals Council denies review, the

ALJ’s decision stands as the Commissioner’s final decision. See 20

C.F.R. § 404.981. Limited judicial review of the Commissioner’s dis-

ability determination by a federal district court is permitted under

42 U.S.C. § 405(g). The scope of that judicial review is circumscribed

in that the reviewing district court “must affirm the Commis-
sioner’s conclusions absent a determination that the Commissioner

has failed to apply the correct legal standard or has made findings

of fact unsupported by substantial evidence in the record.” Long-

worth v. Comm’r of Soc. Sec., 402 F.3d 591, 595 (6th Cir. 2005).

  Substantial evidence is “such relevant evidence as a reasonable

mind might accept to support the ALJ’s conclusion.” Bass, 499 F.3d

at 509 (quotation marks omitted). This substantial evidence stand-

ard is less exacting than the preponderance of evidence standard.

Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)

(“Substantial evidence is . . . more than a scintilla of evidence but
                                  5
less than a preponderance; it is such relevant evidence as a reason-

able mind might accept as adequate to support a conclusion.”). Sat-

isfying the substantial evidence standard does not require finding

that a decision for the other party would be unreasonable. Instead,
if the ALJ’s decision is supported by substantial evidence, “then re-

versal would not be warranted even if substantial evidence would

support the opposite conclusion.” Bass, 499 F.3d at 509 (emphasis
added).

  b. Analysis

  Plaintiff’s only objection to the Report and Recommendation is

that Magistrate Judge Stafford “erred in disregarding a potentially

misread limitation for a consultative examiner, in the process ig-

noring the fact that this misreading was relied upon [by] the medi-
cal consultant upon whose opinions the ALJ ultimately relied.” ECF

No. 25. Specifically, Plaintiff’s objection relates to how to interpret

a single line of barely legible hand-written notes contained in the

medical records of consultative and examining physician, Dr. Sami-

ullah H. Sayyid, MD. Those hand-written notes are reproduced be-

low:




                                  6
Plaintiff’s Objection to Report and Recommendation, ECF No. 25

PageID.661.

  Dr. Donald H. Kuiper, MD, a state agency medical consultant,

prepared a detailed Disability Determination Explanation that
summarized all of the medical evidence in the record. ECF No. 9-3

PageID.85-107, including the medical records of Dr. Sayyid.

  In his report, Dr. Kuiper interpreted Dr. Sayyid’s hand-written

note on the line-entry for “Carry” to “suggest” that Plaintiff could

lift up to “40 lbs.” In contrast, Plaintiff suggests that this hand-

written note could reasonably be read to say: “< 10 lbs” (less than
10 pounds). Based on the possibility of this alternative interpreta-

tion, Plaintiff requests remand to the ALJ for “clarification” of the

hand-written note. Id. at PageID.662.

  From his review of all the medical records, Dr. Kuiper ultimately

concluded that Plaintiff is capable of “medium work.” The ALJ re-

lied on this report in reaching his conclusion. Medium work re-

quires the ability to lift up to 50 pounds at a time, with frequent
                                 7
lifting of up to 25 pounds. 20 C.F.R. §§ 404.1567(c), 416.967(c).

Plaintiff objects to the “medium work” conclusion because, under

his “<10 lbs” interpretation of Sayyid’s notes—or even under Dr.

Kuiper’s “40 lbs” reading of them—they would not support qualifi-
cation to do “medium work” requiring lifting up to 50 pounds.

    The Court finds reversal of the ALJ’s decision is not warranted

because even if Plaintiff’s interpretation were correct, there is still
substantial evidence supporting the ALJ’s decision in the Commis-

sioner’s favor. Therefore, Plaintiff’s objection does not warrant

reaching a conclusion contrary to the ALJ or the Magistrate Judge’s

Report and Recommendation.1

    Setting aside the issue of the illegible note, Plaintiff does not con-

test that Dr. Kuiper’s assessment of Plaintiff’s abilities was con-
sistent with the record. The record shows that Dr. Kuiper consid-

ered all of Plaintiff’s medical records in preparing his report. See

ECF No. 9-2 Page ID.86–87. And there is no indication his interpre-
tation of Dr. Sayyid’s hand-written note was dispositive of his con-

clusion that Plaintiff could perform “medium work.”




1 Although Plaintiff does not allege that the ALJ failed to apply the correct
legal standard, the Court addresses it here as an element of its de novo review.
The record demonstrates the ALJ applied the five-factor test from 20 C.F.R.
404.1520(a). Decision of the ALJ, ECF No. 9-2 PageID.39–40. The ALJ identi-
fied the correct legal standard and applied it to his decision-making process.

                                       8
  Moreover, the ALJ did not simply parrot the findings in Dr. Kui-

per’s report. Rather, the ALJ added additional restrictions to Plain-

tiff’s residual functional capacity (RFC), narrowing the “medium

work” designation, based on Plaintiff’s other medical conditions:


     [H]e can frequently push and pull with the right (domi-
     nant) upper extremity; never climb ladders, ropes, or
     scaffolds; can occasionally climb ramps and stairs; can
     occasionally balance, stoop, kneel, crouch, and crawl,
     can frequently handle, finger, and feel objects with the
     bilateral upper extremities; must avoid all exposure to
     vibration; must avoid even moderate use of hazardous,
     moving machinery; must avoid all exposure to unpro-
     tected heights; and is limited to jobs not requiring com-
     plex written or verbal communication.
Decision of the ALJ, ECF No. 9-2 PageID.42.

  This assessment of Plaintiff’s ability to do medium work with
additional restrictions is supported by substantial evidence in the

record. Dr. Sayyid’s report, in the record at ECF No. 9-7, contains a

summary describing the abilities of each area of Plaintiff’s body.
The summaries appear generally to describe normal functioning—

Plaintiff has not identified any medical evidence in this report sug-

gesting that he cannot lift 50 pounds. For example, under “Extrem-

ities,” Dr. Sayyid writes, “There is trace edema of the legs without

any signs of DVT, clubbing or muscle wasting. Peripheral pulses

are diminished.” Under “Dexterity,” Dr. Sayyid writes, “Fine and

gross dexterity in both upper extremities and the grip in both hands
                                 9
was normal.” Accordingly, medical evidence in the record supports

the conclusion that Plaintiff has the ability to do medium work, in-

cluding lifting up to 50 pounds, subject to the restrictions listed

above.
  Additionally, Plaintiff’s Objection to the Report and Recommen-

dation does not dispute the ALJ’s characterization of his medical

records and the ALJ’s conclusion that Plaintiff presented no medi-
cal evidence at the hearing—beyond Dr. Sayyid’s illegible nota-

tion—to support a limitation on lifting that was less than 50

pounds. Indeed, Plaintiff testified that the last job he had, in 2014,

required him to lift 50 pounds approximately 100 times per day.

ECF No. 9-2 PageID.77. Judith Findora, the government’s voca-

tional expert, testified that these job duties are classified as “heavy”
exertional level. Id. Plaintiff also testified that he was fired from

that job for smoking marijuana pursuant to a state medical mariju-

ana card, not because he was physically unable to do the job. Id. at

PageID.69.

  The ALJ reviewed the entire record and the ALJ’s decision was

based upon substantial evidence in that record. While Dr. Sayyid’s

hand-written notation—assuming that it limits Plaintiff to lifting

either less than 10 pounds or less than 40 pounds—would not by

itself support a finding that Plaintiff could perform medium work,

Dr. Kuiper’s opinion—and the ALJ’s decision—were based upon the
                                  10
record as a whole, not solely on Dr. Sayyid’s notation. The substan-

tial evidence standard does not require the Commissioner to show

that no reasonable ALJ could have reached the opposite decision,

only that a reasonable mind would accept the conclusion the ALJ
did reach, based upon the evidence presented. The substantial evi-

dence standard is satisfied here.

  Finally, the Court briefly addresses Defendant’s Motion for Ex-
tension of Time to File Reply to Plaintiff’s Objection. Defendant

states that it was unable to meet the March 1, 2019 deadline for

replying to Plaintiff’s Objection because defense counsel was caring

for an ill family member. The Court finds good cause shown for an

extension of time, so grants the request and accepts Defendant’s

Reply to Plaintiff’s Objection.
  c. Conclusion

     In sum, Plaintiff’s objection does not warrant declining to

adopt Magistrate Judge Stafford’s Report and Recommendation. As

such, the Court hereby ACCEPTS AND ADOPTS Magistrate

Judge Stafford’s Report and Recommendation (ECF No. 24) as this

Court’s findings of fact and conclusions of law. Plaintiff’s motion for

summary judgment (ECF No. 15) is DENIED, Defendant’s motion

for summary judgment (ECF No. 22) is GRANTED, and the find-




                                  11
ings and conclusions of the Commissioner are AFFIRMED. De-

fendant’s Motion for Extension of Time to File Reply to Plaintiff’s

Objection (ECF No. 27) is GRANTED.



     SO ORDERED.
                            s/Terrence G. Berg
                            TERRENCE G. BERG
                            UNITED STATES DISTRICT JUDGE

Dated: March 13, 2019




                     Certificate of Service
       I hereby certify that this Order was electronically submitted
on March 13, 2019, using the CM/ECF system, which will send no-
tification to each party.


                                       s/A. Chubb
                                       Case Manager




                                12
